—Casey, J.
Appeal from an order of the Family Court of Broome County (Ray, J.), entered October 18, 1994, which dismissed petitioner’s application, in a proceeding pursuant to Family Court Act article 6, to modify the terms of custody of petitioner’s children.
In February 1994, Family Court adjudged petitioner’s four children to be neglected within the meaning of Family Court Act article 10 and extended for an additional 12 months a prior order which had awarded custody of three of the children to respondent and had placed the fourth child in the custody of a maternal aunt. Petitioner’s subsequent application to modify the order of Family Court by returning custody of the children to her was dismissed, without a hearing. We affirm based on petitioner’s failure to demonstrate "a sufficient change in circumstances to show a real need for the proposed change to insure the welfare of the child[ren]” (Matter of Boedecker-Frey v Boedecker-Frey, 176 AD2d 392, 393; see, Matter of Katz v Evans, 199 AD2d 940, 941).
We reject respondent’s contention that this appeal has been rendered moot by a pending proceeding before Family Court for an extension of placement / custody of petitioner’s children in foster care. The issue raised therein is that of temporary custody while petitioner in the context of the instant proceeding seeks permanent custody of her children {see, Matter of Karen PP. v Clyde QQ., 197 AD2d 753).
Mikoll, J. P., Crew III, Yesawich Jr. and Spain, JJ., concur. Ordered that the order is affirmed, without costs.